DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 06/13/2019 has been acknowledged.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
“wherein comprising” in Claim 1 line 2-3 should read as -- the method comprising -- to provide claim 1 with a proper transition statement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 3 recites the limitation “the optimal configuration”. Claim 1 line 5 recites the limitation “the gain”, “the direction of pointing”, and “the position”. Claim 1 line 12-13 the distance”. Claim 1 line 14 recites the limitation “the half wavelength”. Claim 1 line 16 recites the limitation “the spacing”. Claim 1 line 17 recites the limitation “the extreme antennas”. Claim 1 line 18 recites the limitation “the extreme antennas of said array” and “the bearing axis”. Claim 1 line 19 recites the limitation “the elevation axis”. Claim 4 line 3 recites the limitation “the complete list”. Claim 5 line 3-4 recites the limitation “the complete list”. There is antecedent basis for the above limitations in the claims that render the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to recite “a” instead of “the” as recited (see proposed examiner amendment provided below).
Claim 1 lines 15 and 17 recite “the number of antennas of said network” and “the extreme antennas of said network” respectively. However, the network as claimed has “elementary antennas” rather than just “antennas” which the antennas of the array; therefore it is not sufficiently clear from the claim language if the antennas of the array are the same or different from the elementary antennas of the network, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to recite “the number of elementary antennas of said network” and “the extreme elementary antennas of said network” respectively (see proposed examiner amendment provided below).
Claim 1 lines 21 and 24 and Claim 2 line 12 and Claim 7 line 4 recites the limitation “with the help of”. Due to the term “with the help of”, it is not sufficiently clear if the claims require the respective limitations using term “with the help of” or not, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets the term “with the help of” to instead read as “according to” to positively recite these limitations (see proposed examiner amendment provided below).
Claim 6 lines 3 and 4 recite “a mesh” and “said mesh” respectively. It is not sufficiently clear from the claim language if this mesh is the same “regular mesh” as introduced in claim 1 line 12 or a different mesh, thereby rendering the claim indefinite. For the purpose of the regular mesh” and “the regular mesh” respectively  (see proposed examiner amendment provided below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of manufacturing an antenna and is therefore directed towards a statutory category of invention (process) however the claimed elements are directed towards the judicial exception of an abstract idea because the claims only contain process elements meant to be executed by generic computer components that are not “significantly more”. This judicial exception is not integrated into a practical application because the claimed elements because the claimed process elements that do not perform any action other than the manipulation of data that can be performed mentally by human activity or by the use of a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements in the claims that would amount to “significantly more” than an abstract idea and even though the claim is directed towards a “method for manufacturing a direction-finding antenna array”, the claim lacks any actual manufacturing steps of the direction-finding antenna array, but rather only the manipulation of data for the designing of the array.
The examiner suggests adding to claim 1 a phase of producing the antenna array according to the determined best configuration, as supported by the specification, to add limitations to the claims that are directed to the physical manufacture of the antenna array and therefore not directed to an abstract idea in order to overcome this 101 rejection of claims 1-7 (see below proposed examiner amendment provided below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Optimizing Elements Arrangement of Linear Antenna Array for DOA Estimation’ provided in the IDS filed 06/13/2019.
Claim 8 is directed towards a product-by-process of a direction-finding antenna array produced by the method as claimed in claim 1. Therefore the determination of patentability of claim 8 is based only on the product itself, not the process of its production (See MPEP 2113); therefore claim 8 is limited only by the structure necessarily implied by the process of manufacturing the direction-finding array as claimed in claim 1. However, there is no structure necessarily implied by the process of claim 1 since the process elements of claim 1 are only directed towards an abstract idea and/or the manipulation of information/data (see above 101 rejection). Therefore, any direction-finding antenna array would read on claim 1 as recited. For example: the NPL ‘Optimizing Elements Arrangement of Linear Antenna Array for DOA Estimation’ is directed towards a direction-finding antenna-array (see Summary, Introduction, and Optimization of Array Elements Arrangement sections) and would therefore read on the direction-finding array of claim 8.

Allowable Subject Matter
Claims 1-7 would be allowable if amended according to the following proposed examiner’s amendment proposed on 03/09/2022; the proposed examiner amendment would overcome the above 101 rejection of claims 1-7, the 112(b) rejections of claims 1-7, and would cancel claim 8 as well as enhance the clarity of the claimed invention of claims 1-7.  

Proposed Examiner Amendment:

Cancel claim 8. 

1. A method for manufacturing a direction-finding antenna array in two dimensions comprising at least three antennas, [[wherein]] the method comprising: 
a phase of determining [[the]] an optimal configuration of said array from among a list of possible configurations, a configuration being defined by [[the]] a gain, [[the]] a direction of pointing and [[the]] a position within said array of each of said antennas, and a phase of producing the antenna array according to the determined best configuration, said phase of determining the optimal configuration of said array comprises [[at least]]: 
a step of defining a reference antenna network, said network covering a surface having a dimension in an elevation axis and/or a dimension in a bearing axis inversely proportional respectively to a level of precision required in elevation and/or a level of precision required in bearing for the estimation of the directions of arrival of the incident waves, and comprising a plurality of elementary antennas, said elementary antennas being distributed according to a regular mesh, [[the]] a distance separating two contiguous elementary antennas being substantially equal to [[the]] a half-wavelength associated with the maximum frequency of a span of frequencies of interest, the number of elementary antennas of said network being greater than the number of antennas of said array, and [[the]] spacing between [[the]] extreme elementary antennas of said network being greater than or equal to the spacing between [[the]] extreme antennas of said array along the bearing axis and/or the elevation axis, 
a step of searching for configurations to be taken into consideration [[with the help of]] according to predetermined constraints so as to establish a list of configurations to be taken into consideration, and
a step of quantifying the maximum level of ambiguities of each of the configurations of said list [[with the help of]] according to a correlation function so as to associate an evaluation quantity with each of said configurations, a step of searching for the configuration exhibiting the lowest evaluation quantity, said configuration being the optimal configuration.

Cor(Θ1, Θ2) dependent on two directions of arrival where Θ1 and Θ2 representing two directions of arrival scanning the domain of coverage of direction of arrival of said configuration for the one and the domain of direction of arrival of interest for the other, and by excluding the values for which the correlation function of said reference antenna network FCorRef(Θ1, Θ2) is greater than or equal to a predetermined threshold SRef, the correlation functions FCor(Θ1, Θ2) and FCorRef(Θ1, Θ2) being expressed respectively [[with the help of]] according to the pointing vector of said configuration and of the pointing vector of said reference array.

4. The method as claimed in claim 1, wherein the list of configurations to be taken into consideration corresponds to [[the]] a complete list of possible configurations.

5. The method as claimed in claim 1, wherein the list of configurations to be taken into consideration corresponds to a random draw of a predetermined number of configurations from among [[the]] a complete list of possible configurations.

6. The method as claimed in claim 1, wherein the reference antenna network antennas being aligned according to [[a]] the regular mesh, the positions in the possible configurations of the antennas of the direction-finding antenna array are aligned with said regular mesh.

7. The method as claimed in claim 1, wherein said reference antenna network is a network of radiating elements, each antenna of said direction-finding antenna array being produced [[with the help of]] according to a sub-network of said network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,766,605 discloses a method of manufacture of an antenna array
US 2017/0350988 discloses a similar antenna array
US 6,166,710 discloses a similar antenna array

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
                                                                                                                                                                       /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729